DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 16267978 filed 2/5/2019.  Claims 1-17 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer shroud has an arcuate cross-sectional profile such that the diameter of the inner surface at a forward edge thereof and an aft edge thereof is less than the diameter of the inner surface at a location between the forward and aft edges (claims 9 & 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the inner shroud and outer shroud” (l. 14) is believed to be in error for - - the inner shroud and the outer shroud - -.
The recitation “its aft edge is” (l. 19) is believed to be in error for - - the aft edge of the inner shroud - -.
		Regarding Claim 6:
The recitation “an outer surface an inner surface” (l. 4) is believed to be in error for - - an outer surface and an inner surface - -.
The recitation “is in its forward position, its aft edge is” (l. 14) is believed to be in error for - - is in a forward position, an aft edge of the inner shroud is - -.	
		Regarding Claim 9:
The recitations “the diameter” (at lines 2 & 3) are believed to be in error for - - a diameter - -, respectively.
		Regarding Claim 12:
The recitation “its forward position, its aft edge is” (l. 17) is believed to be in error for - - a forward position, an aft edge of the inner shroud is - -.
The recitation “aft edge of” (2nd to last line) is believed to be in error for - - aft edge of - -.
		Regarding Claim 15:
The recitations “the diameter” (at lines 2 & 3) are believed to be in error for - - a diameter - -, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-14, & 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renggli 20060016171.
Regarding Independent Claim 1, Renggli teaches a method (para. [0010]) for controlling a fluid flow through an exhaust nozzle (Figs. 1-3, 30), comprising: 
providing a centerbody (32) extending rearward along a longitudinal axis (A), the centerbody including a maximum diameter section (32b) relative to the remainder of the centerbody; 
providing an inner shroud (34) surrounding the centerbody, the inner shroud having an outer surface (52) and an inner surface (50), the inner surface including at least a middle section of decreased diameter (50b) relative to the remainder of the inner surface, the inner shroud terminating at an aft edge (48); 
providing an outer shroud (36) surrounding the inner shroud, the outer shroud having a forward edge (56), an aft edge (58), and an inner surface (60) extending from the forward edge to the aft edge, wherein the centerbody and the inner shroud collectively define a throat area of the nozzle (T), and the outer shroud and the centerbody collectively define an exit area of the nozzle (at 58); 
selectively translating the inner shroud and outer shroud to vary the throat area (para. [0027]); and 
selectively translating the outer shroud to vary the ratio of the exit area to the throat area (para. [0027]); 
wherein the inner shroud is movable between forward and aft positions (Fig. 2 at aft position, Fib. 3 at forward position), wherein, when the inner shroud is in the forward position, its aft edge is forward of the maximum diameter section of the centerbody, such that the throat area 
	Regarding Dependent Claim 2, Renggli further teaches the centerbody includes, sequentially, a sloping forward section (32a), the maximum diameter section (32b), and an aft section (32c).
	Regarding Dependent Claim 3, Renggli further teaches the aft section of the centerbody tapers in diameter to form an aft-facing conical shape (para. [0022]).
Regarding Dependent Claim 4, Renggli further teaches the throat area is at a minimum size when the inner shroud is at the aft position (Fig. 2), and the throat area is at a maximum size for a converging-diverging nozzle when the inner shroud is in an intermediate position (when positioned between the position in Fig. 2 and the position in Fig. 3), and is at a maximum size for a converging nozzle when the inner shroud is in the forward position (Fig. 3).
Regarding Independent Claim 6, Renggli teaches a nozzle (Figs. 1-3, 30) for a gas turbine engine, comprising: 
a centerbody (32) extending along a longitudinal axis (A) and including, sequentially, a sloping forward section (32a), a maximum diameter section (32b), and an aft section (32c); 
an annular inner shroud (34) having an outer surface (52) an inner surface (50), the inner surface including a middle section of decreased diameter (50b) relative to the remainder of the inner surface, the inner shroud terminating at an aft edge (48) and being selectively moveable along the longitudinal axis between forward and aft positions relative to the centerbody (Figs. 2-3; para. [0027]); 
an annular outer shroud (36) having an inner surface (60) and an outer surface (62), the outer shroud being selectively movable between forward and aft positions relative to the centerbody (Figs. 2-3; para. [0027]); and 
actuators operable to independently translate the inner and outer shrouds between their respective forward and aft positions (actuators 54, 64); 

Regarding Dependent Claim 7, Renggli further teaches the inner surface of the outer shroud defines a substantially constant cross-sectional area in from a forward edge thereof to an aft edge thereof (60 is substantially constant from 56 to 58).
	Regarding Dependent Claim 8, Renggli further teaches the aft section of the centerbody tapers in diameter to form an aft-facing conical shape (para. [0022]).
	Regarding Dependent Claim 10, Renggli further teaches the inner shroud, and the outer shroud are bodies of revolution about the longitudinal axis (paras. [0024]-[0025]).
	Regarding Dependent Claim 11, Renggli further teaches the inner shroud, and the outer shroud are oval in cross-section (paras. [0024]-[0025]).
	Regarding Independent Claim 12, Renggli teaches a gas turbine engine (Fig. 1, engine 10), comprising: 
a compressor (16), a combustor (18), and a turbine (20) disposed in series flow sequence along a longitudinal axis (A); 
a nozzle (Figs. 1-3, 30) disposed downstream of the turbine, including: 
a centerbody (32) extending along the longitudinal axis and including, sequentially, a sloping forward section (32a), a maximum diameter section (32b), and an aft section (32c); 
an annular inner shroud (34) having an outer surface (52) and an inner surface (50), the inner surface including a middle section of decreased diameter (50b) relative to the remainder of the inner surface, the inner shroud terminating at an aft edge (48) and being selectively moveable along the longitudinal axis between forward and aft positions relative to the centerbody (para. [0027]); 

actuators (54, 64) operable to independently translate the inner and outer shrouds parallel to the longitudinal axis; 
wherein, when the inner shroud is in its forward position, its aft edge is forward of the maximum diameter section of the centerbody, such that a throat area of the nozzle is formed between the aft edge of the inner shroud and the sloping forward section of the centerbody (see Fig. 3, aft edge 48 of inner shroud 34 forward of maximum diameter section 32b of centerbody 32, defining the throat area between the aft edge 48 of 34 and max. diameter section 32b of centerbody 32).
	Regarding Dependent Claim 13, Renggli further teaches the inner surface of the outer shroud defines a substantially constant cross-sectional area in from a forward edge thereof to an aft edge thereof (60 is substantially constant from 56 to 58).
Regarding Dependent Claim 14, Renggli further teaches the aft section of the centerbody tapers in diameter to form an aft-facing conical shape (para. [0022]).
	Regarding Dependent Claim 16, Renggli further teaches the inner shroud, and the outer shroud are bodies of revolution about the longitudinal axis (paras. [0024]-[0025]).
	Regarding Dependent Claim 17, Renggli further teaches the centerbody, the inner shroud, and the outer shroud are oval in cross-section (paras. [0024]-[0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Renggli, as applied to claim 1 above, and further in view of Baker 20100162684 and Dusa 4050242.
Regarding Dependent Claim 5, Renggli teaches the invention as claimed and as discussed above for claim 1, but Renggli fails to expressly teach independent translation of the centerbody with respect to the shrouds.
Baker teaches a variable-area nozzle (Fig. 3, nozzle 67) which has a translating shroud (cowl 66) and a translating centerbody (plug nozzle 64 can be translated; para. [0016]).
Dusa teaches a translating shroud (138) cooperating with a variable geometry centerbody (118) to vary the flow path and exit area of a nozzle (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Renggli’s method to include independent translation of said centerbody with respect to said shrouds in order to provide throat area and nozzle exit area ratio variability for the fan nozzle to operate at its peak performance characteristic (Dusa; Col. 3, .

Claims 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rengglie, as applied to claims 6 & 12 above, respectively, and further in view of Baker.
Regarding Dependent Claim 9, Renggli teaches the invention as claimed and as discussed above for claim 6, but Renggli fails to expressly teach the inner surface of the outer shroud has an arcuate cross-sectional profile such that the diameter of the inner surface at a forward edge thereof and an aft edge thereof is less than the diameter of the inner surface at a location between the forward and aft edges.
Baker teaches the inner surface of an outer shroud has an arcuate cross-sectional profile such that the diameter of the inner surface at a forward edge thereof and an aft edge thereof is less than the diameter of the inner surface at a location between the forward and aft edges (see Fig. 6, inner surface of outer shroud 66a has an arcuate profile such that a midportion thereof has a smaller diameter than the forward and aft edges of the inner surface of the outer shroud).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Renggli’s nozzle such that the inner surface of the outer shroud has an arcuate cross-sectional profile such that the diameter of the inner surface at a forward edge thereof and an aft edge thereof is less than the diameter of the inner surface at a location between the forward and aft edges, as taught by Baker, in order for the inner surface of the outer shroud to form a flowpath surface (para. [0019]).  Furthermore, absent persuasive evidence that the particular shape of the claimed outer shroud’s inner surface is significant, a mere change in shape to provide an arcuate outer shroud inner surface would have been an In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV(B).
Regarding Dependent Claim 15, Renggli teaches the invention as claimed and as discussed above for claim 12, but Renggli fails to expressly teach the inner surface of the outer shroud has an arcuate cross-sectional profile such that the diameter of the inner surface at a forward edge thereof and an aft edge thereof is less than the diameter of the inner surface at a location between the forward and aft edges.
Baker teaches the inner surface of an outer shroud has an arcuate cross-sectional profile such that the diameter of the inner surface at a forward edge thereof and an aft edge thereof is less than the diameter of the inner surface at a location between the forward and aft edges (see Fig. 6, inner surface of outer shroud 66a has an arcuate profile such that a midportion thereof has a smaller diameter than the forward and aft edges of the inner surface of the outer shroud).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Renggli’s gas turbine engine such that the inner surface of the outer shroud has an arcuate cross-sectional profile such that the diameter of the inner surface at a forward edge thereof and an aft edge thereof is less than the diameter of the inner surface at a location between the forward and aft edges, as taught by Baker, in order for the inner surface of the outer shroud to form a flowpath surface (para. [0019]).  Furthermore, absent persuasive evidence that the particular shape of the claimed outer shroud’s inner surface is significant, a mere change in shape to provide an arcuate outer shroud inner surface would have been an obvious extension of the prior art teachings, as suggested by Baker above.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV(B).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741